         Case 18-09108-RLM-11    Doc 59 Filed 12/11/18 EOD 12/11/18 15:51:41   Pg 1 of 1
                                SO ORDERED: December 11, 2018.




                                ______________________________
                                Robyn L. Moberly
                                United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT                 SRESVAC (rev 09/2018)
                                Southern District of Indiana
                                 46 E. Ohio St., Rm. 116
                                  Indianapolis, IN 46204
In re:

USA Gymnastics,                                         Case No. 18−09108−RLM−11
          Debtor.

                 ORDER VACATING ORDER ON MOTION FOR AUTHORITY

An Order Granting 2nd Interim Order on Debtor's Motion for Authority/Debtors
Emergency Motion For Order (I) Approving Commercial Card Agreement With PNC
Bank. Final Hearing set for 1/16/19 at 1:30 p.m (Eastern time) in Room 329, Indianapolis,
Indiana was entered in error on December 10, 2018, as document #56.

IT IS ORDERED that the Order Granting 2nd Interim Order on Debtor's Motion for
Authority/Debtors Emergency Motion For Order (I) Approving Commercial Card
Agreement With PNC Bank. Final Hearing set for 1/16/19 at 1:30 p.m (Eastern time) in
Room 329, Indianapolis, Indiana is VACATED.

The Clerk's Office will distribute this order.

                                                 ###
